Ca$e; 1218-CV-00593-S.JD-KL|_ DOC #I 22-1 Filedl 04/01/19 Page.' l Of l PAGE|D #.' 67

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ERICA SHIELDS : Case No. l:lS-cv-593-SJD-KLL
Plaintiff, : Judge Susan J. Dlott
' Magistrate Judge Karen L. Litkovitz
v.
' ORDER GRANTING MOTION TO SUBMIT
SINCLAIR MEDIA III INC. : SUPPORTING DOCUMENTATION
_ RELEVANT TO MOTION TO WITHDRAW
Defendant. ` UNDER SEAL FOR IN CAMERA INSPECTION

This matter came before the Court upon Plaintiffs’ counsel’s Motion to Submit
Supporting Documentation Relevant to Motion to Withdraw Under Seal for fn Camera
Inspection. Based upon all of the things properly before the Court, the Court hereby GRANTS
said motion, and grants leave to movants’ to submit materials supporting the motion to
withdraw under seal and for an in camera inspection

SO ORDERED.

 

United States District Judge

m / ‘

United States Magistrai€]udge

OR

